Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rolando Gonzalez, Reg. No. 63,191 on Thursday, June 2, 2022.

The application has been amended as follows:

	1.	(Currently Amended) A method of wireless communication, the method comprising:
determining a repetition configuration for semi-persistent scheduling (SPS) or a configured grant (CG) associated with a data transmission on a first entity and at least one repetition of the data transmission on a second entity;
receiving the data transmission and the at least one repetition of the data transmission within a first cycle; [[and]]
combining the data transmission and the at least one repetition of the data transmission into a combined data transmission based on a determination that a difference between a time at which the at least one repetition of the data transmission is received and a time at which an uplink control transmission is transmitted is greater than a distance threshold associated with the first cycle ; and
decoding the data transmission based on the combined data transmission.

2.	(Original) The method of claim 1, wherein the first entity and the second entity each comprise a frequency resource.

3.	(Original) The method of claim 1, wherein the first entity and the second entity each comprise a cell or a component carrier.

4.	(Previously Presented) The method of claim 1, wherein the data transmission comprises a downlink data transmission, the method further comprising:
generating a common acknowledgement/negative acknowledgement (ACK/NACK) signal based on decoding of the data transmission; and
transmitting the common ACK/NACK signal using a third entity configured for a transmission of a control channel associated with the first entity.

5.	(Original) The method of claim 4, wherein the common ACK/NACK signal is associated with a bit location in an ACK/NACK codebook carried by an uplink control channel on the third entity.

6.	(Currently Amended) The method of claim 5, wherein the bit location is based on the difference in time between the at least one repetition of the data transmission on the second entity and the uplink control channel on the third entity.

7.	(Previously Presented) The method of claim 1, wherein the data transmission comprises a downlink data transmission, the method further comprising:
generating a common acknowledgement/negative acknowledgement (ACK/NACK) signal based on decoding of the data transmission; and
transmitting, to a base station, the common ACK/NACK signal in the uplink control transmission using a third entity configured for a transmission of an uplink control channel, the third entity being associated with the second entity.

8.	(Original) The method of claim 7, wherein the common ACK/NACK signal is associated with a bit location in an ACK/NACK codebook carried by the uplink control channel on the third entity.

9.	(Currently Amended) The method of claim 7, further comprising determining that a temporal distance between transmitting an earliest common ACK/NACK signal and receiving a last repetition of the data transmission is greater than [[a]] the distance threshold, wherein the distance threshold corresponds to a duration for combining and decoding the data transmission and the at least one repetition of the data transmission.

10.	(Original) The method of claim 7, wherein the third entity is associated with a last entity for a last repetition of the data transmission.

11.	(Original) The method of claim 1, wherein identifiers of repetition configurations for the SPS or the CG that are configured to carry combinable repetitions on different entities are indicated by a base station via a least one of radio resource control (RRC) signaling, downlink control information (DCI) signaling, or a medium access control-control element (MAC-CE).

12.	(Original) The method of claim 11, wherein the at least one repetition of the data transmission is restricted to a subset of hybrid automatic repeat request (HARQ) process identifiers associated with the identifiers of the SPS or the CG that are configured as indicated by the base station.

13.	(Original) The method of claim 11, wherein the data transmission is comprised in a downlink data channel configured based on the SPS.

14.	(Original) The method of claim 11, wherein the method is performed by the base station, and wherein the data transmission is comprised in an uplink data channel configured based on the CG.

15.	(Currently Amended) The method of claim 11, wherein each of the at least one repetition of the data transmission is associated with the first cycle having a common start boundary.

16.	(Original) The method of claim 15, further comprising receiving an indication of the common start boundary via the DCI signaling.

17.	(Canceled)

18.	(Currently Amended) An apparatus for wireless communication, comprising:
a memory; and
at least one processor coupled to the memory and configured to:
determine a repetition configuration for semi-persistent scheduling (SPS) or a configured grant (CG) associated with a data transmission on a first entity and at least one repetition of the data transmission on a second entity;
receive the data transmission and the at least one repetition of the data transmission within a first cycle; [[and]]
combine the data transmission and the at least one repetition of the data transmission into a combined data transmission based on a determination that a difference between a time at which the at least one repetition of the data transmission is received and a time at which an uplink control transmission is transmitted is greater than a distance threshold associated with the first cycle; and
decoding the data transmission based on the combined data transmission.

19.	(Currently Amended) A method of wireless communication, the method comprising:
determining a repetition configuration for semi-persistent scheduling (SPS) or a configured grant (CG) associated with a data transmission on a first entity and at least one repetition of the data transmission on a second entity;
transmitting the data transmission on the first entity within a first cycle; [[and]]
transmitting the at least one repetition of the data transmission on the second entity within the first cycle; and
receiving an uplink control transmission based on a difference between a time at which the at least one repetition of the data transmission is transmitted and a time at which the uplink control transmission is received, the difference being greater than a distance threshold associated with the first cycle.

20.	(Original) The method of claim 19, wherein the first entity and the second entity each comprise a frequency resource.

21.	(Original) The method of claim 19, wherein the first entity and the second entity each comprise a cell or a component carrier.

22.	(Previously Presented) The method of claim 19, wherein the data transmission comprises a downlink data transmission, the method further comprising:
receiving, from a user equipment (UE), a common acknowledgement/negative acknowledgement (ACK/NACK) signal for the data transmission, wherein the common ACK/NACK is received in the uplink control transmission using a third entity configured for a transmission of a control channel associated with the first entity.

23.	(Previously Presented) The method of claim 19, wherein the data transmission comprises a downlink data transmission, the method further comprising:
receiving, from a user equipment (UE), a common acknowledgement/negative acknowledgement (ACK/NACK) signal for the data transmission, wherein the common ACK/NACK is received in the uplink control transmission using a third entity configured for a transmission of an uplink control channel, the third entity being associated with the second entity.

24.	 (Currently Amended) The method of claim 23, wherein the receiving the uplink control transmission comprises receiving an earliest common ACK/NACK signal and the transmitting the at least one repetition comprises transmitting a last repetition of the data transmission, the earliest common ACK/NACK signal being received after the last repetition of the data transmission is transmitted by a temporal distance that is greater than [[a]] the distance threshold, wherein the distance threshold corresponds to a duration for combining and decoding the data transmission and the at least one repetition of the data transmission.

25.	(Original) The method of claim 23, wherein the third entity is associated with a last entity for a last repetition of the data transmission.

26.	(Original) The method of claim 19, wherein identifiers of the SPS or the CG that are configured to carry combinable repetitions on different entities are indicated by a base station via a least one of radio resource control (RRC) signaling, downlink control information (DCI) signaling, or a medium access control-control element (MAC-CE).

27.	(Original) The method of claim 26, wherein the at least one repetition of the data transmission is restricted to a subset of hybrid automatic repeat request (HARQ) process identifiers associated with the identifiers of the SPS or the CG that are configured as indicated by the base station.

28.	(Original) The method of claim 26, wherein the data transmission is comprised in a downlink data channel configured based on the SPS.

29.	(Original) The method of claim 26, wherein the method is performed by a user equipment (UE), and wherein the data transmission is comprised in an uplink data channel configured based on the CG.

30.	(Currently Amended) An apparatus for wireless communication at a base station, the apparatus comprising: 
a memory; and
at least one processor coupled to the memory and configured to:
determine a repetition configuration for semi-persistent scheduling (SPS) or a configured grant (CG) associated with a data transmission on a first entity and at least one repetition of the data transmission on a second entity,
transmit the data transmission on the first entity within a first cycle,
transmit the at least one repetition of the data transmission on the second entity within the first cycle, and
receive an uplink control transmission based on a difference between a time at which the at least one repetition of the data transmission is transmitted and a time at which the uplink control transmission is received, the difference being greater than a distance threshold associated with the first cycle.

Allowable Subject Matter
Claims 1-16 and 18-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
 An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly amended claims as shown above.
The prior art of record fails to teach “combining the data transmission and the at least one repetition of the data transmission into a combined data transmission based on a determination that a difference between a time at which the at least one repetition of the data transmission is received and a time at which an uplink control transmission is transmitted is greater than a distance threshold associated with the first cycle”, as substantially described in independent claim(s) 1 and 18.  These limitations, in combination with the remaining limitations of claim(s) 1 and 18 are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “receiving an uplink control transmission based on a difference between a time at which the at least one repetition of the data transmission is transmitted and a time at which the uplink control transmission is received, the difference being greater than a distance threshold associated with the first cycle”, as substantially described in independent claim(s) 19 and 30.  These limitations, in combination with the remaining limitations of claim(s) 19 and 30 are not taught nor suggested by the prior art of record.
Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474